Citation Nr: 1000963	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-10 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome of the right knee.  

2. Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The Veteran served on active duty from November 1988 to 
January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT


1.  Throughout the rating period on appeal, the Veteran's 
right knee disability has been productive of complaints of 
pain; objectively, the evidence shows flexion to no worse 
than 128 degrees, and full extension of 0 degrees.  

2.  Throughout the rating period on appeal, the Veteran's 
left knee disability has been productive of complaints of 
pain; objectively, the evidence shows flexion to no worse 
than 126 degrees, and full extension of 0 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
patellofemoral syndrome, right knee, have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5299-5014, 
5260, 5261 (2009). 

2.  The criteria for a rating in excess of 10 percent for 
patellofemoral syndrome, left knee, have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5299-5014, 
5260, 5261 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
May 2006, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

Moreover, with respect to the Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) requirements, the Veteran was given 
notice of what type of information and evidence he needed to 
substantiate his claim for an increased rating as this is the 
premise of the claim.  It is therefore inherent that he had 
actual knowledge of the rating element of the claim.  In 
addition, he was provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal by correspondence dated in May 2006.  Any questions 
as to the appropriate effective date to be assigned are moot 
as the claim has been denied.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The United States Court of Appeals for Veteran Claims (Court) 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported 
to clarify VA's notice obligations in increased rating 
claims.  The Court held that a notice letter must inform the 
Veteran that, to substantiate a claim, he must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  The Court also held that where the claimant is 
rated under a diagnostic code that contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the May 2006 correspondence in light of the Federal Circuit's 
decision, the Board finds that the Veteran has received 
38 U.S.C.A. § 5103(a) compliant notice as to his increased 
rating claims.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Next, VA has a duty to assist a Veteran in the development of 
the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Veteran underwent VA examinations in June 2006 and 
April 2009.  VA outpatient treatment records were also 
associated with the claims folder.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to the claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Criteria & Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record. Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The Veteran is claiming entitlement to increased ratings for 
his right and left knees.  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for rating based on 
limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Under Diagnostic Code 5262, pertaining to "impairment of 
tibia and fibula," a 10 percent rating is warranted for 
malunion with slight knee or ankle disability.  A 20 percent 
rating contemplates malunion with moderate knee or ankle 
disability, and a 30 percent rating is warranted for malunion 
with marked knee or ankle disability.  A 40 percent rating is 
warranted for nonunion with loose motion, requiring brace.

Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis. 

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa. 
In addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint. VAOPGCPREC 09-04.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.  

The Veteran's right and left knee disabilities are separately 
rated as 10 percent disabling pursuant to DCs 5299-5014.  In 
order to warrant a higher rating, the evidence must show:

*Ankylosis of the knee in favorable angle 
in full extension or in slight flexion 
between 0 and 10 degrees (30 percent 
under DC 5256); 
*dislocated semilunar cartilage with 
frequent episodes of locking, pain, and 
effusion into the joint (20 percent under 
DC 5258); 
*limitation of flexion to 30 degrees (20 
percent under DC 5260); or 
*limitation of extension to 15 degrees 
(20 percent under DC 5261);
*malunion of the tibia and fibula, of 
either lower extremity, with moderate 
knee or ankle disability, requiring a 
brace (20 percent under DC 5262).

The Veteran underwent a VA examination in June 2006.  He 
complained of right and left knee pain and aching when he 
drives more than an hour.  He stated that he had two days of 
doctor ordered periods of incapacitation of the right and 
left knee in the last 12 months.  Physical examination of 
both knees revealed no edema, erythema, or warmth of the 
joint.  There was no tenderness to palpation of the right 
knee joint, but there was mild tenderness to palpation over 
the medial side of the left patella.  There was no audible 
and palpable crepitus with range of motion of the right knee, 
but there was palpable crepitus noted with range of motion of 
the left knee.  There was no joint laxity or instability of 
either knee.  Range of motion of the right knee revealed 0 to 
128 degrees with pain at the end point, and range of motion 
of the left knee revealed 0 to 126 degrees with pain at the 
end point.  Repetitive motion testing did not cause increased 
pain, change of range of motion, or cause joint fatigability, 
but there were subjective complaints of increased stiffness 
of the left knee with repetitive motion testing.  There was 
no instability, weakness, or incoordination.  There was no 
objective pain with the examination.  

VA outpatient treatment records dated March 2006 to 
February 2007 showed the Veteran was seen for complaints of 
right and left knee pain.  

The Veteran underwent a VA examination in April 2009.  There 
was tenderness of the right and left knee.  There was no 
signs of edema, effusion, weakness, redness, heat or guarding 
of movement.  There was no subluxation.  Range of motion of 
the both knees was 0 to 140 degrees.  Normal range of motion 
was noted to be 0 to 140 degrees.  After repetitive use, 
there was pain, fatigue, and lack of endurance of both knees.  
There was no weakness, incoordination, or additional 
limitation of motion on repetitive use.  The medical and 
lateral collateral ligaments stability of the knees were 
within normal limits.  X-ray findings were within normal 
limits.  The diagnosis was right knee strain and degenerative 
joint disease of the left knee. 

A review of the medical evidence showed no ankylosis of the 
either knee, therefore, an increased rating is not warranted 
for ankylosis of the knees under DC 5256.  There was no 
evidence of subluxation or lateral instability.  Therefore, 
an increased rating under DC 5257 is not shown.  Further, the 
Board notes that the evidence did not show cartilage 
dislocation, a threshold component necessary to receive a 
rating pursuant to DC 5258.  As such, a rating under DC 5258, 
for his knees, is not for application.  

With regards to an increased rating available for limitation 
of motion under DCs 5260 and 5261, the Board notes that the 
Veteran's flexion was at most limited by 128 degrees flexion 
in the right knee and 126 degrees flexion in the left knee, 
and his extension has been full (0 degrees) throughout the 
appeal period.  Flexion limited to 30 degrees and extension, 
limited to 15 degrees, necessary for a 20 percent rating, has 
not been shown.  Therefore, the Veteran does not warrant an 
increased rating based upon limitation of flexion (DC 5260) 
or limitation of extension (DC 5261).  

Separate ratings may be granted based on limitation of 
flexion (DC 5260) and limitation of extension (DC 5261) of 
the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 
(2004).  However, in the present case there is no evidence 
that a compensable rating is warranted under the criteria of 
Codes 5260 and 5261 for the knees.  There are no findings 
that pain limits extension, and flexion is not limited to 45 
degrees by pain to warrant a separate 10 percent rating under 
Diagnostic Code 5260 for the knee.  

Under DC 5262, malunion of the tibia and fibula of either 
lower extremity requiring a brace warrants a 20 percent 
evaluation if there is a moderate knee or ankle disability.  
As malunion of the tibia and fibula has not been 
demonstrated, this diagnostic code is not for application.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  The Board acknowledges the Veteran's 
complaints of pain in both knees, and stiffness in the left 
knee.  At the June 2006 VA examination, the examiner stated 
that repetitive motion did not cause increased pain, change 
of range of motion, or joint fatigability, and there was no 
instability, weakness or incoordination.  At the most recent 
VA examination, the examiner opined that there was no 
weakness, incoordination, or additional limitation of motion 
on repetitive use.  The Veteran's subjective complaints of 
pain and stiffness have been taken into consideration in 
awarding the disability evaluations of 10 percent.  An 
additional "symbolic" range of motion loss for pain, excess 
fatigability, decreased functional ability, etc. in either 
knee is not warranted.

Further Considerations

The Board has also considered the Veteran's statements that 
his right and left knee disabilities are worse.  In rendering 
a decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of his disorders according to the appropriate 
diagnostic codes.  

Such competent evidence concerning the nature and extent of 
the Veteran's aforementioned disabilities have been provided 
by the medical personnel who have examined him during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings 
address the criteria under which the disabilities are 
evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeals are denied.  

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, is authorized to approve an extraschedular 
evaluation if the case "presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  Therefore, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, there is no evidence of marked interference 
with the Veteran's employment or frequent periods of 
hospitalization that indicate that referral for an 
extraschedular evaluation is warranted.  The Board 
acknowledges the physical limitations placed on the Veteran 
in performing his duties as a security officer.  VA's General 
Counsel has noted, however, "mere assertions or evidence 
that a disability interferes with employment" is not enough 
to warrant extra-schedular consideration.  Rather, 
consideration of an extra-schedular rating under 3.321(b)(1) 
is only warranted where there is evidence that the disability 
picture presented by the veteran would, in that average case, 
produce impairment of earning capacity beyond that reflected 
in the rating schedule or where evidence shows that the 
veteran's service-connected disability affects employability 
in ways not contemplated by the rating schedule.  See VA 
O.G.C. Prec. Op. No. 6-96, published at 61 Fed. Reg. 66749 
(1996).  Such has not been shown in this case.  Moreover, the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology, and provides for higher ratings for 
additional or more severe symptoms than currently shown by 
the evidence.  Thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  Consequently, referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted for any of the claimed increased ratings.  

The Board notes that the evidence of record reflects that the 
Veteran is employed as a security officer.  The Veteran has 
not specifically claimed entitlement to a total disability 
due to individual unemployability (TDIU) as a result of his 
service-connected knee disabilities.  See 38 C.F.R. § 4.16.  
In the event that in filing increased rating claims, a claim 
of a TDIU was implicitly raised (see Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009)), review of the medical evidence 
does not reflect that the Veteran's service-connected knee 
disabilities preclude employment.  Thus, a clear 
preponderance of the evidence of record is against a finding 
that the Veteran is precluded from gainful employment due 
solely to his service-connected knee disabilities.  Thus, 
entitlement to a TDIU due to his service-connected knee 
disabilities is not warranted.  

In sum, the competent evidence does not show that the 
Veteran's symptomatology of his right and left knees warrant 
increased ratings for any period on appeal.  For these 
reasons, the Board finds that the Veteran's disabilities do 
not meet the criteria for ratings in excess of 10 percent, 
during any period of the increased rating claim.  Therefore, 
the appeals are denied.  









ORDER

A rating in excess of 10 percent for patellofemoral syndrome 
of the right knee is denied.  

A rating in excess of 10 percent for patellofemoral syndrome 
of the left knee is denied.  



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


